DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-7, 11, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 11, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 11 is dependent on withdrawn claim 8. For examination purposes, claim 11 will be interpreted as an independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 7, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (EP0157466) in view of Cohen (US 10,254,499). 
	Regarding claim 1, Cox teaches a process of extrusion, comprising extruding a part material, wherein the part material comprises, based on the total weight of the part material: 
	from 50 to 99 wt% of a polymeric material comprising poly(ether ether ketone) (PEEK) (Example 1, Page 4) and
	boron nitride (i.e., at least one nitride), 
	wherein the extruded part is a coated wire (Ln 24-30).  

	Cox does not teach an additive manufacturing system, extruding a part material to print layers of the 3D object. 

	Cohen teaches an additive manufacturing process comprising extruding a part material to print layers of a 3D object wherein the extruded object is a coated wire (5A-5D), wherein the part material comprises PEEK (Col 94, Ln 50-65) and boron nitrate (Col 80, Ln 27-36).

	Both Cox and Cohen teach an extrusion-based process for producing a part material comprising PEEK and boron nitrate. It would have been obvious to one of ordinary skill in the art to substitute the extrusion process of Cox with the additive manufacturing process of Cohen, a functionally equivalent composition comprising PEEK and boron nitride for an extrusion-based process. 

	Regarding claim 2, Cox in view of Cohen teaches the process as applied to claim 1, wherein the part material comprises 15% by weight of boron nitride (i.e., at least 1 wt% of at least one nitride based on the total weight of the part material) (Cox, Example 1, Page 4).

	Regarding claim 3, Cox in view of Cohen teaches the process as applied to claim 1, wherein the part material comprises less than 10 wt % of at least one nitride, based on the total weight of the part material (Cox, Example 2, Page 4).

	Regarding claim 4, Cox in view of Cohen teaches the process as applied to claim 1, wherein boron nitride is used in the portions of wherein the part material between a range of 5 to 30% (Cox, Claim 1) and the combination of the boron nitride and components comprising stabilizer, an inorganic or organic fiber, or an inorganic or organic filler especially does not exceed 50%  by weight of the composition (Cox, Page 2, Ln 45-48). Therefore, one of ordinary skill in the art would have recognized that the amount of stabilizers used in the composition is within the range of 20 to 45%. 

	Regarding claim 5, Cox in view of Cohen teaches the process as applied to claim 1, wherein the material comprises at least 80% based on the total weight of the part material, of PEEK (i.e., PAEK) (Cox, Paged 2, LN 5-12). 

	Regarding claim 6,  Cox in view of Cohen teaches the process as applied to claim 1, wherein the material comprises at least 80% based on the total weight of the part material, of PEEK (i.e., PAEK) (Cox, Paged 2, LN 5-12). 

	Regarding claim 7, Cox in view of Cohen teaches the process as applied to claim 1, wherein the part material is in the form of a filament having a cylindrical geometry (Col 84 Ln 60-65) and a diameter of 1.5 mm (Cox, Page 4, LN 25-29).

	Regarding claim 11, Cox teaches a process of extrusion, comprising extruding a part material, wherein the part material comprises, based on the total weight of the part material: 
	from 50 to 99 wt% of a polymeric material comprising poly(ether ether ketone) (PEEK) (Example 1, Page 4) and
	boron nitride (i.e., at least one nitride), 
	a diameter of the filament is 1.5 mm (Cox, Page 4, LN 25-29).

	Cox does not teach the filament used in the manufacture of a three-dimensional object. 

	Cohen teaches an additive manufacturing process comprising extruding a part material to print layers of a 3D object wherein the extruded object is a coated wire.  (5A-5D), wherein the part material comprises PEEK (Col 94, Ln 50-65) and boron nitrate (Col 80, Ln 27-36), wherein the nozzle produces a cylindrical geometry (Col 84 Ln 60-65).  

	Both Cox and Cohen teach an extrusion-based process for producing a part material comprising PEEK and boron nitrate. It would have been obvious to one of ordinary skill in the art to substitute the extrusion composition of Cox with the additive manufacturing composition of Cohen, a functionally equivalent composition comprising PEEK and boron nitride for an extrusion-based process. One of ordinary skill in the art would have recognized the extruded filament would be in the form of a cylindrical geometry due to the shape of the nozzle opening of Cox in view of Cohen.

	Regarding claim 14, Cox in view of Cohen teaches the process as applied to claim 1, wherein the part material comprises boron nitride (Cox, Page 2, Ln 45-48).

	Regarding claim 15, Cox in view of Cohen teaches the process as applied to claim 1, wherein the part material is in the form of a filament having a cylindrical geometry (Cohen Col 84, Ln 59-64) and the diameter of the filament is 1.5 mm (Cox, Page 4, LN 25-29).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745